

	

		II

		109th CONGRESS

		1st Session

		S. 1023

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Dodd (for himself,

			 Ms. Snowe, Mr.

			 Durbin, and Mr. Burns)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for the establishment of a Digital Opportunity

		  Investment Trust.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Digital Opportunity Investment

			 Trust Act.

		2.Organization

			(a)In

			 generalThere is established a nonprofit corporation to be known

			 as the Digital Opportunity Investment Trust (referred to in this

			 Act as the Trust) which shall not be an agency or establishment

			 of the United States Government. The Trust shall be subject to the provisions

			 of this section, and, to the extent consistent with this section, to the

			 District of Columbia Nonprofit Corporation

			 Act (D.C. Code, section 29–501 et seq.).

			(b)Funding

				(1)In

			 generalThere is established in the Treasury a separate fund to

			 be known as the Digital Opportunity Investment Trust Fund

			 (referred to in this Act as the Trust Fund). The Trust Fund

			 shall contain such amounts as are transferred to the Trust Fund under paragraph

			 (2) and any interest earned on the investment of amounts in the Trust Fund

			 under section 4.

				(2)Transfer of

			 fundsThe Secretary of the Treasury shall in each fiscal quarter

			 through the last quarter of fiscal year 2028, transfer from the General Fund of

			 the Treasury to the Trust Fund, an amount equal to 30 percent of the proceeds

			 received by the Federal Government during the preceding fiscal quarter from any

			 use (including any auction, sale, fee derived from, or other revenue generated

			 from) of the electromagnetic spectrum conducted under

			 section

			 309 (or any other section) of the

			 Communications Act of 1934

			 (47 U.S.C.

			 309 (j)) (or any other provision of Federal law) after

			 September 30, 2007.

				(c)Board of

			 Directors; functions, and duties

				(1)Board

					(A)In

			 generalA board of directors of the Trust (referred to in this

			 Act as the Board) shall be established to oversee the

			 administration of the Trust. Such Board shall consist of 9 members to be

			 appointed by the President, by and with the advice and consent of the Senate,

			 who—

						(i)reflect

			 representation from the public and private sectors;

						(ii)are not regular

			 full-time employees of the Federal Government;

						(iii)are eminent in

			 such fields as telecommunications including public television, information

			 technology, labor and workforce development, education, cultural and civic

			 affairs, or the arts and humanities;

						(iv)shall provide,

			 as nearly as practicable, a broad representation of various regions of the

			 United States, various professions and occupations, and various kinds of talent

			 and experience appropriate to the functions and responsibilities of the Trust;

			 and

						(v)shall be

			 responsible for establishing the priorities and funding obligations of the

			 Trust.

						(B)Initial

			 membersThe initial members of the Board shall serve as

			 incorporators of the Trust and shall take whatever actions are necessary to

			 establish the Trust under the District of Columbia Nonprofit Corporation Act (D.C. Code,

			 section 29–501 et seq.).

					(C)RecommendationsThe

			 Majority Leader of the Senate, the Minority Leader of the Senate, the Speaker

			 of the House of Representatives, and the Minority Leader of the House of

			 Representatives shall jointly submit to the President recommendations of

			 individuals, selected from nominations submitted to Congress from associations

			 representing the fields of science and learning relative to the work of the

			 Board, to serve as members of the Board.

					(D)Terms of

			 appointment

						(i)DateMembers

			 of the Board shall be appointed not later than 90 days after the date of

			 enactment of this Act.

						(ii)Terms

							(I)In

			 generalExcept as provided in subclause (II), each member of the

			 Board shall be appointed for a 6-year term with terms set to expire in

			 non-Federal election years.

							(II)Staggered

			 termsWith respect to the initial members of the Board—

								(aa)3

			 members shall serve for a term of 6 years;

								(bb)3

			 members shall serve for a term of 4 years; and

								(cc)3

			 members shall serve for a term of 2 years.

								(iii)VacanciesA

			 vacancy in the membership of the Board shall not affect the Board’s powers, and

			 shall be filled in the same manner as the original member was appointed.

						(E)Chair and

			 vice-chair

						(i)SelectionThe

			 Board shall select, from among the members of the Board, an individual to serve

			 for a 2-year term as Chair of the Board and an individual to serve for a 2-year

			 term as vice-Chair of the Board.

						(ii)Consecutive

			 termsAn individual may not serve for more than 2 consecutive

			 terms as Chair of the Board.

						(F)Meetings

						(i)First

			 meetingNot later than 30 days after the date on which all of the

			 members of the Board have been confirmed by the Senate, the Chair of the Board

			 shall call the first meeting of the Board.

						(ii)QuorumA

			 majority of the members of the Board shall constitute a quorum, but a lesser

			 number of members may hold hearings.

						(G)Board personnel

			 matters

						(i)CompensationMembers

			 of the Board shall not receive compensation, allowances, or benefits by reason

			 of the members’ service on the Board.

						(ii)Travel

			 expensesThe members of the Board shall be allowed travel

			 expenses, including per diem in lieu of subsistence, at rates authorized for

			 employees of agencies under subchapter I of chapter 57 of title 5, United

			 States Code, while away from their homes or regular places of business in the

			 performance of services for the Board.

						(H)Solicitation of

			 adviceThe Board from time to time may solicit advice

			 from—

						(i)the

			 Secretary of Health and Human Services;

						(ii)the Secretary of

			 Commerce;

						(iii)the Secretary

			 of Education;

						(iv)the Secretary of

			 Agriculture;

						(v)the

			 Secretary of Defense;

						(vi)the Secretary of

			 Energy;

						(vii)the Secretary

			 of Homeland Security;

						(viii)the Secretary

			 of the Interior;

						(ix)the Secretary of

			 Labor;

						(x)the

			 Administrator of the National Aeronautics and Space Administration;

						(xi)the Director of

			 the National Security Agency;

						(xii)the Director of

			 the National Science Foundation;

						(xiii)the Director

			 of the Office of Science and Technology Policy;

						(xiv)the Director of

			 the National Endowment for the Arts;

						(xv)the Director of

			 the National Endowment for the Humanities;

						(xvi)the Director of

			 the Institute of Museum and Library Services;

						(xvii)the Librarian

			 of Congress; and

						(xviii)the President

			 and Chief Executive Officer of the Corporation for Public Broadcasting.

						(2)DirectorA

			 majority of the members of the Board shall select a Director of the Trust who

			 shall serve at the discretion of the Board and shall be responsible for

			 instituting procedures to carry out the policies and priorities established by

			 the Board, and for hiring all personnel of the Trust. The rate of compensation

			 of the Director and personnel shall be fixed by the Board.

				(d)Trust Fund

			 uses

				(1)Uses of

			 fundsTo achieve the objectives of this Act, the Director of the

			 Trust, after consultation with the Board, may use Trust funds—

					(A)to support the

			 digitization of collections and other significant holdings of the nation's

			 universities, museums, libraries, public television stations, and other

			 cultural institutions;

					(B)to support basic

			 and applied research, including demonstrations of innovative learning and

			 assessment systems as well as the components and tools needed to create

			 them;

					(C)to use the

			 research results developed under subparagraph (B) to create prototype

			 applications designed to meet learning objectives in a variety of subject areas

			 and designed for learners with many different educational needs,

			 including—

						(i)strengthening

			 instruction in reading, science, mathematics, history, and the arts in

			 elementary and secondary schools, community colleges, and other colleges and

			 universities;

						(ii)providing the

			 training needed for people now in the workplace to advance in a constantly

			 changing work environment; and

						(iii)developing new

			 applications for life-long learning in non-traditional learning environments

			 such as libraries, museums, senior and community centers, and public television

			 and radio;

						(D)to conduct

			 assessments of legal, regulatory, and other issues that must be resolved to

			 ensure rapid development and use of advanced learning technologies; and

					(E)to coordinate and

			 disseminate information about initiatives throughout the Federal Government

			 that focus on uses of technology in education and learning.

					(2)Contracts and

			 grants

					(A)In

			 generalIn order to carry out the activities described in

			 paragraph (1), the Director of the Trust, with the agreement of a majority of

			 the members of the Board, may award contracts and grants to nonprofit public

			 institutions (with or without private partners) and for-profit organizations

			 and individuals.

					(B)Public

			 domain

						(i)In

			 generalThe research and development properties and materials

			 associated with a project in which a majority of the funding used to carry out

			 the project is from a grant or contract under this Act shall be freely and

			 nonexclusively available to the general public.

						(ii)ExemptionThe

			 Director of the Trust may exempt specific projects from the requirement of

			 clause (i) if the Director of the Trust and a majority of the members of the

			 Board determine that the general public will benefit significantly in the long

			 run due to the project not being freely and nonexclusively available to the

			 general public.

						(C)Evaluation of

			 proposalsTo the extent practicable, proposals for such contracts

			 or grants shall be evaluated on the basis of comparative merit by panels of

			 experts who represent diverse interests and perspectives, and who are appointed

			 by the Director of the Trust from recommendations from the fields served and

			 the Board of Directors.

					(3)CooperationThe

			 Director of the Trust, after consultation with the Board, may cooperate with

			 business, industry, philanthropy, noncommercial education broadcast, television

			 and radio licensees and permittees, and local and national public service

			 institutions, including in activities that seek to enhance the work of such

			 public service institutions by seeking new ways to put telecommunications and

			 information technologies to work in their areas of interest.

				3.Accountability

			 and reporting

			(a)Report

				(1)In

			 generalNot later than April 30 of each year, the Director of the

			 Trust shall prepare a report for the preceding fiscal year that contains the

			 information described in paragraph (2).

				(2)ContentsA

			 report under paragraph (1) shall include—

					(A)a comprehensive

			 and detailed report of the Trust’s operations, activities, financial condition,

			 and accomplishments, and such recommendations as the Director of the Trust

			 determines appropriate; and

					(B)a comprehensive

			 and detailed inventory of funds distributed from the Trust Fund during the

			 fiscal year for which the report is being prepared.

					(3)Statement of

			 the BoardEach report under paragraph (1) shall include a

			 statement from the Board containing—

					(A)a clear

			 description of the plans and priorities of the Board for the subsequent 5-year

			 period for expenditures from the Trust Fund; and

					(B)an estimate of

			 the funds that will be available for such expenditures from the Trust

			 Fund.

					(4)Submission to

			 the President and CongressA report under this subsection shall

			 be submitted to the President and the appropriate committees of

			 Congress.

				(b)TestimonyThe

			 Chair of the Board, other members of the Board, and the Director and principal

			 officers of the Trust shall testify before the appropriate committees of

			 Congress, upon request of such committees, with respect to—

				(1)a report prepared

			 under subsection (a)(1); and

				(2)any other matter

			 that such committees may determine appropriate.

				4.Investment of

			 Trust Funds

			(a)In

			 generalThe Secretary of the Treasury, after consultation with

			 the Board, shall invest the funds of the Trust Fund in interest-bearing

			 obligations of the United States or in obligations guaranteed as to both

			 principal and interest by the United States.

			(b)Expenditures

				(1)In

			 generalThe Director of the Trust shall not undertake grant or

			 contract activities under this Act until the Trust has received the interest or

			 other proceeds from the investment of the Trust Funds for not less than 1

			 year’s duration. Thereafter, upon Board approval of the annual budget of the

			 Trust, the Director of the Trust may commence such grant or contract activities

			 at the start of each fiscal year.

				(2)Obligation of

			 funds

					(A)In

			 generalExcept as provided in subparagraph (B), in awarding

			 grants or contracts or making other expenditures under this Act, the Director

			 of the Trust shall not obligate funds from the Trust that exceed the proceeds

			 received from the investment of the funds in the Trust Fund during the

			 preceding fiscal year.

					(B)Carry

			 overFunds from the Trust Fund that are available for obligation

			 for a fiscal year that are not obligated for such fiscal year shall remain

			 available for obligation for the succeeding fiscal year.

					5.Special account

			 for distribution to public television stations

			(a)ReservationAn

			 amount equivalent to 21 percent of the interest derived from the investment

			 proceeds referred to in section 2(b)(2) shall be reserved in a special account

			 within the Trust Fund for distribution on a regular basis to those

			 noncommercial educational television broadcast stations (as defined in section

			 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6)) that are qualified

			 to receive grants from the Corporation for Public Broadcasting pursuant to

			 section 396(k)(6)(B) of such Act (47 U.S.C. 396(k)(6)(B)) and to the Public

			 Broadcasting Service in partnership with such stations.

			(b)Responsibility

			 for distributionThe Director of the Trust shall—

				(1)through a special

			 contract, designate the Corporation for Public Broadcasting as the sole agent

			 responsible for the distribution of funds under this section; and

				(2)transfer the

			 funds referred to in subsection (a) to the Corporation for Public Broadcasting

			 on a regular basis.

				(c)GrantsIn

			 making the distribution referred to in subsection (a), the Corporation for

			 Public Broadcasting shall utilize a competitive grant application process that

			 is governed by criteria that ensures that funds are directed to the creation of

			 locally delivered digital education and learning services and ensures that a

			 diversity of licensee types and geographic service areas are adequately served.

			 The Corporation for Public Broadcasting shall develop such criteria in

			 consultation with public television licensees, permitees, and representatives

			 designated by their national organizations.

			

